DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/351,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on February 17, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-7 are allowed because none of the prior art of record discloses or suggests apparatus for estimating capacity of a system including an energy generation 
Claims 8-13 are allowed because none of the prior art of record discloses or suggests a method for estimating capacity of a system including an energy generation system, an energy storage system or both comprising:  receiving indicium of a location of a facility for installation of the system; receiving indicium of facility size; determining an initial estimate of capacity of the system based, at least in part, upon the indicium of location and the indicium of facility size; enabling a user to adjust at least one parameter comprising at least one of:  a facility size; an amount of energy consumed by a facility to be powered by the system; a duration of a backup to be supplied by the energy storage system; or an initial estimate of capacity of solar energy generation, capacity or energy storage, or both; and determining an updated estimate of capacity of the system based, 
Claims 14-19 are allowed because none of the prior art of record discloses or 
suggests one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for estimating capacity of a system including an energy generation system, an energy storage system or both, the operations comprising:  receiving indicium of a location of a facility for installation of the system; receiving indicium of facility size; determining an initial estimate of capacity of the system based, at least in part, upon the indicium of location and the indicium of facility size; enabling a user to adjust at least one parameter comprising at least one of:  a facility size; an amount of energy consumed by a facility to be powered by the system; a duration of a backup to be supplied by the energy storage system; or an initial estimate of capacity of solar energy generation, capacity or energy storage, or both; and determining an updated estimate of capacity of the system based, at least in part, upon the adjusted at least one parameter, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 6, filed February 17, 2022, with respect to the objections to the specification and claims have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAL KAPLAN/Primary Examiner, Art Unit 2836